Perkins, J.
On the 4th day of February, 1858, Nancy Sater conveyed a tract of land to Rebecca Sater, the wife of John Sater.
On the same day, John Sater and Rebecca, his wife, acknowledged a deed, bearing date, April 9, 1857, to William Sater, for a tract of land.
On the same day, John and Rebecca Sater executed a deed to Nancy Sater, for a tract of land.
On the same day, John and Rebecca Sater acknowledged a deed, bearing date, April 9, 1857, to Ephraim Sater, for a tract of land.
On the same day, John and Rebecca Sater executed to George W. Sater a deed for a tract of land.
The consideration named in each of said deeds, from Sater and Wife to the several grantees, is three hundred dollars.
In October, 1858, Garter, Adams, Taylor, and Fitch, obtained judgments against John Sater, and, he having no property, in his own name, subject to execution, they caused executions to be levied on the property above described, as having been conveyed by and to the several persons named in the deeds, claiming that the same had been fraudulently conveyed. ' ■
Those persons, viz.: Rebecca, William, Nancy, Ephraim, and George W. Sater, filed a complaint for an injunction, restraining the sale of those tracts of land on said executions, and obtained a perpetual injunction.
It is claimed, that John Sater should have been made a *420party-plaintiff, with his wife, to the suit; but it would seem that it was not necessary that he should be. 2 Q-. & H., p. 41, notes. It does not appear, by the pleadings, that her husband had any interest in the tract of land so conveyed by Nancy to Bebecca.
It was held, in a late case in Massachusetts, (3 Allen, p. 541,) .that a married woman, who held a bond, with condition to convey land to her, to her sole and separate use, free of the interference of her husband, upon the payment of a certain sum, is liable, in a separate action at law against her, under the statutes of that State, upon, a promissory note given by her for money borrowed, to be applied, and actually applied, in payment of the amount necessary to secure to her the conveyance of the land; and, also, upon a promissory note given by her for money borrowed, for the purpose of paying debts contracted by her, for matters necessary for carrying on the farm, after she had received a deed for it.
As to the force and effect of the judgments, as evidence of indebtedness, in this case, where the plaintiffs were not parties to them, see Belmont v. Coleman, 21 N. Y. Court of Appeals, p. 96; and Roswell v. Simonton, 2 Ind., p. 516.
The Court instructed the jury, among other things, thus: M The deeds, on their face, import a fair transaction.”
We think this instruction, under the circumstances of the case, may have misled the jury. We must look at the instruction as applicable to the case. It was not the case of a single deed in an ordinary case.
Here was a judgment obtained against Sater, the grantor' in the deeds. Awhile before the judgment is rendered, and on the same day, he * executes deeds, distributing all his property among certain persons, and his wife receives, in return, a conveyance for a tract of land, from one of them. The same consideration is named in the several deeds. Some of them bear a prior date. Now, the Court tells the jury that, as matter of law, these deeds, considered altogether, *421thus appearing in the case, as the jury may have understood the instruction, import a fair transaction. If this was so, then, if there had been no evidence in the cause but the deeds, the Court should have told the jury there was no evidence .tending to show a fraudulent conveyance. But could the Court, legally, have thus told the jury in this case ? Might not the jury have found the deeds fraudulent, taking them altogether, in connection with the judgment which was before them, in the pleadings, without any other evidence? We think it was a question for the jury, as the case stood, whether the deeds imported a fair transaction, on their face.
S. Stansifer and C. P. Walker, for the appellants.
A. W. Hendricks and P. Hill, for.the appellees.
Per Curiam.
The judgment is reversed, with costs. Cause remanded for another trial.